 1    Marisa M. Bavand, WSBA No. 27929
      mbavand@groffmurphy.com
 2    Allison L. Murphy, WSBA No. 43017
      amurphy@groffmurphy.com
 3    GROFF MURPHY PLLC
      300 East Pine Street
 4    Seattle, WA 98122
      Ph. (206) 628-9500
 5    Fx. (206) 628-9506
 6    Andrew S. Tulumello (Admitted Pro Hac Vice)
      ATulumello@gibsondunn.com
 7    Alex Gesch (Admitted Pro Hac Vice)
      AGesch@gibsondunn.com
 8    GIBSON, DUNN & CRUTCHER LLP
      1050 Connecticut Avenue, N.W.,
 9    Washington, DC 20036-5306
      Ph. (202) 955-8500
10    Fx. (202) 530-9678
11

12                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
13
        UNITED STATES OF AMERICA,                    Honorable Rosanna Malouf Peterson
14

15                                Plaintiff,         No. 4:19-cv-05021-RMP
16
                 v.                                  MISSION SUPPORT ALLIANCE,
17                                                   LLC’S CORPORATE DISCLOSURE
        MISSION SUPPORT ALLIANCE,                    STATEMENT
18
        LLC, LOCKHEED MARTIN
19      SERVICES, INC., LOCKHEED
        MARTIN CORPORATION, and
20
        JORGE FRANCISCO "FRANK"
21      ARMIJO,
22
                                  Defendant.
23

24              Pursuant to Fed. R. Civ. P. 7.1, Defendant Mission Support Alliance, LLC
25
        (“MSA”) hereby states that it has no parent corporation and that no publicly held
26


        MISSION SUPPORT ALLIANCE, LLC’S CORPORATE
        DISCLOSURE STATEMENT (Cause No. 4:19-cv-05021-RMP) –
        Page 1

     33560 wd01f401yq
 1
        corporation directly owns 10% or more of its stock. Although neither is publicly
 2

 3
        traded, each of Leidos Integrated Technology, LLC (“LIT”) and Centerra

 4      Group, LLC own more than 10% of MSA. LIT is a subsidiary of Leidos
 5      Holdings, Inc., which is publicly traded. Centerra Group, LLC is a subsidiary of
 6      Constellis Holdings, LLC, which is not publicly traded.
 7

 8
                Dated this 12th day of April, 2019.
 9
                                                Respectfully submitted,
10
                                                GROFF MURPHY PLLC
11

12                                              s/ Marisa M. Bavand
13                                              Marisa M. Bavand, WSBA No. 27929
                                                Allison L. Murphy, WSBA No. 43019
14                                              Groff Murphy, PLLC
                                                300 E. Pine Street
15                                              Seattle, WA 98122
                                                Telephone: (206) 628-9500
16                                              Facsimile: (206) 628-9506
17                                              GIBSON, DUNN & CRUTCHER LLP
                                                Andrew S. Tulumello, Admitted PHV
18                                              Alex Gesch, Admitted PHV
                                                1050 Connecticut Avenue, N.W.,
19                                              Washington, DC 20036-5306
                                                Ph. (202) 955-8500
20                                              Fx. (202) 530-9678
21                                              Attorneys for Defendant Mission
                                                Support Alliance LLC
22

23

24

25

26


        MISSION SUPPORT ALLIANCE, LLC’S CORPORATE
        DISCLOSURE STATEMENT (Cause No. 4:19-cv-05021-RMP) –
        Page 2

     33560 wd01f401yq
 1                            CERTIFICATE OF SERVICE
 2             I hereby certify that I caused to be served on April 12, 2019 true and
 3      correct copies of the foregoing document to the counsel of record listed
        below, via the method indicated:
 4
        Daniel Hugo Fruchter                               Hand Delivery Via
 5      Tyler Howard Louis Tornabene                        Messenger
        U S Attorney's Office - SPO                        First Class Mail
 6      920 W Riverside Suite 300                          Federal Express
        P O Box 1494                                       Facsimile
 7      Spokane, WA 99210-1494                             E-mail (via ECF)
 8      Tel.: 509-353-2767
        Fax: 509-462-3866
 9      E.: daniel.fruchter@usdoj.gov
        E.: usawae.ttornabeneecf@usdoj.gov
10
        Attorneys for Plaintiff United States of
11
        America
12
        Harold Malkin                                    Hand Delivery Via
13      Barbara J. Duffy                                  Messenger
        Lane Powell PC - SEA                             First Class Mail
14      1420 Fifth Avenue, Suite 4200                    Federal Express
15      PO Box 91302                                     Facsimile
        Seattle, WA 98111-9402                           E-mail (via ECF)
16      Tel.: 206-223-7277
        Fax: 206-223-7107
17      E.: malkinh@lanepowell.com
        E.: duffyb@lanepowell.com
18

19      Laurie A. Witek, Admitted PHV
        Michael J. Bronson, Admitted PHV
20      Patrick M. Hagan, Admitted PHV
        Dinsmore & Sohl LLP
21      255 East Fifth Street, Suite 1900
22      Cincinnati, OH 45202
        Tel.: 513-977-8648
23      E.: Laurie.Witek@dinsmore.com
        E.: Michael.Bronson@dinsmore.com
24      E.: Patrick.Hagan@dinsmore.com
25
        Michael J. Ferrara, Admitted PHV
26      Dinsmore & Shohl LLP - Columbus
        191 W. Nationwide Blvd, Suite 300

        MISSION SUPPORT ALLIANCE, LLC’S CORPORATE
        DISCLOSURE STATEMENT (Cause No. 4:19-cv-05021-RMP) –
        Page 3

     33560 wd01f401yq
 1      Columbus, OH 43215
        Tel.: 614-628-6975
 2
        E.: Michael.Ferrara@dinsmore.com
 3
        Maryann P. Surrick, Admitted PHV
 4      Lockheed Martin Corporation
        6801 Rockledge Drive, MP 203
 5      Bethesda, MD 20817
 6      Tel.: 301-897-6988
        E.: maryann.surrick@lmco.com
 7
        Attorneys for Defendants Lockheed
 8      Martin Services Inc. and Lockheed
        Martin Corporation
 9
10      Geana M. Van Dessel                            Hand Delivery Via
        Kutak Rock, LLP                                 Messenger
11      510 W Riverside Avenue, Suite 800              First Class Mail
        Spokane, WA 99201                              Federal Express
12      Tel.: 509-747-4040                             Facsimile
13      Fax: 509-747-4545                              E-mail (via ECF)
        E.: Geana.VanDessel@kutakrock.com
14
        Eric Nitz, Admitted PHV
15
        Justin Shur, Admitted PHV
16      Lucas Walker, Admitted PHV
        MoloLamken LLP
17
        600 New Hampshire Ave., NW
18      Washington, DC 20037
        T: (202) 556-2000
19      E.: enitz@mololamken.com
20      E.: jshur@mololamken.com
        E.: lwalker@mololamken.com
21
        Attorney for Defendant Frank Armijo
22

23              DATED: April 12, 2019, at Seattle, Washington.
24
                                              GROFF MURPHY PLLC
25

26
                                              s/ Andrea Mas

        MISSION SUPPORT ALLIANCE, LLC’S CORPORATE
        DISCLOSURE STATEMENT (Cause No. 4:19-cv-05021-RMP) –
        Page 4

     33560 wd01f401yq
 1                                        Andrea L. Mas, Legal Assistant
                                          300 East Pine Street
 2
                                          Seattle, WA 98122
 3                                        E. amas@groffmurphy.com
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


        MISSION SUPPORT ALLIANCE, LLC’S CORPORATE
        DISCLOSURE STATEMENT (Cause No. 4:19-cv-05021-RMP) –
        Page 5

     33560 wd01f401yq
